Title: From George Washington to John Parke Custis, 6 August 1780
From: Washington, George
To: Custis, John Parke


					
						Dear Custis
						Peeks-kill Augt 6th 1780
					
					Your Letter of the 26th of July came to my hands yesterday & I thank you for the acct given of the proceedings of the Assembly—If you had not adopted the Finance scheme, I should have thought the omission unpardonable; as it must, in a manner, have set our money afloat again; when every measure which human policy is capable of devising ought to be adopted to give it a fixed, & permanent value. I much fear your Act for raising 3000 Men will rather fall short than exceed that number, because it is our misfortune to have such kind of laws (though most important) badly executed; & such men as are raised dissipated & lost before they join the army. Your scheme for association I much approve—it is certainly high time to retrench in all kinds of extravagence, & to adopt the most œconomical plans; that by a return to virtue we may be the better able to support the war & bring it to a happy issue.
					In consequence of Genl Clintons embarking a considerable part of the Force at New York & Sailing down the Sound for Rhode Island I put my Troops in motion & crossed at Kings-ferry where assembling my

whole force was determined to make a vigorous effort to possess myself of the City—this brought him back again & though I am disappointed by it has answered the end of relief to the French Troops at Rhode Island which was the object of his destination. I am now, for the sake of shortning our Transportation of Provisions & forage, recrossing the River, & shall move down towds Dobbs ferry till our reinforcement⟨s⟩ (not a fourth of which are yet come in) arrive & the Supplies which are to enable us to commense the operations of the Campaign.
					My love to Nelly and the Children—& Compts to enquiring friends—I am with much truth & sincerity Yr Affecte friend & Servt
					
						Go: Washington
					
				